Citation Nr: 1128766	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's service connection claim for a lumbar spine disability.  In December 2010, the Board reopened the Veteran's service connection claim for a lumbar spine disability and remanded the matter for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a July 2011 written presentation, the Veteran representative appears to raise the issue of entitlement to service connection for cervical spine disability in addition to the claim for lumbar spine disability currently on appeal.  Accordingly, the issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

As noted above, the Board remanded the matter in December 2010.  The Board instructed the AMC/RO to provide the Veteran an examination for his spine disability.  Specifically, the Board directed the VA examiner to "provide an opinion as to whether there is a 50 percent probability or greater that current lumbar spine disability is causally or etiologically related to the Veteran's period of active service, including the Veteran's reports of falling from an aircraft wing."  (emphasis added). 

The Veteran was afforded a VA examination in January 2011; the VA examiner indicated that he reviewed the claims folder and medical records.  The examination report also reflects the circumstances of the initial injury were when the Veteran fell off of the wing of an airplane in 1963.  In opining that the Veteran's back disability, diagnosed as chronic low back strain with degenerative changes of the lumbar spine with questionable old compression fracture at L2 and L3 likely due to trauma, was less likely as not related to service, the examiner cited to the Veteran's separation examination which was negative for subjective or objective complaints/findings of any back condition.  The examiner also noted that service treatment records were negative for subjective or objective findings suggesting a back disability or injury.  The Board finds that this examination report is inadequate in light of its December 2010 remand directives.  The Board specifically instructed the examiner, in providing a nexus opinion, to take into account the Veteran's report falling from an aircraft wing during service, which was not done.  

In this regard, the Board emphasizes that the Veteran is competent to report an injury which occurred in service. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Veteran is competent to give evidence about what he experienced, such as falling in service.    See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The VA examiner must consider the Veteran's lay statements in rendering an opinion.

The Board finds, therefore, that a remand for an additional medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should arrange for the same examiner who conducted the January 2011 examination, if possible, to review the claims folder and determine whether any current lumbar or lower spine disability is related to service, to include the Veteran's reports of falling from an aircraft wing.  

If the January 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner must indicate on the examination report that review of the claims folder was undertaken.  

If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that current lumbar spine disability is causally or etiologically related to the Veteran's period of active service, including the Veteran's reports of falling from an aircraft wing.  

The examiner should provide a rationale for the opinion provided and reconcile his/her opinion with any contradictory evidence of record.  If the examiner cannot provide the requested opinion without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



